 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAIME REYES,                                         Case No.: 19-CV-48-CAB-NLS
12                                       Plaintiff,
                                                          ORDER DECLINING
13   v.                                                   SUPPLEMENTAL JURISDICTION
                                                          OVER STATE LAW CLAIMS
14   A&J GASLAMP LLC et al.,
15                                    Defendants.
16
17         The complaint in this action asserts one claim under federal law for violation of the
18   Americans with Disabilities Act (“ADA”), along with claims for violation of California’s
19   Unruh Act, negligence per se, negligence, declaratory relief, and injunctive relief. The
20   complaint asserts jurisdiction based on the existence of a federal question (the ADA claim),
21   and supplemental jurisdiction over the state claims.
22         Federal courts have the discretion to exercise supplemental jurisdiction over all
23   claims that are “so related to claims in the action within such original jurisdiction that they
24   form part of the same case or controversy under Article III of the United States
25   Constitution.” 28 U.S.C. § 1367(a). Even if supplemental jurisdiction exists, however,
26   district courts may decline to exercise supplemental jurisdiction over a claim if: (1) it raises
27   a novel or complex issue of state law; (2) it substantially predominates over the claim(s)
28   over which the court has original jurisdiction; (3) the court has dismissed all claims over

                                                      1
                                                                                    19-CV-48-CAB-NLS
 1   which it has original jurisdiction; or (4) there are other compelling reasons for declining
 2   jurisdiction. 28 U.S.C. § 1367(c). The Supreme Court has identified additional factors that
 3   district courts should consider when deciding whether to exercise supplemental
 4   jurisdiction, “including the circumstances of the particular case, the nature of the state law
 5   claims, the character of the governing state law, and the relationship between the state and
 6   federal claims.” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997).
 7          “While discretion to decline to exercise supplemental jurisdiction over state law
 8   claims is triggered by the presence of one of the conditions in § 1367(c), it is informed by
 9   the Gibbs1 values ‘of economy, convenience, fairness, and comity.’” Acri v. Varian
10   Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc) (citations omitted). A district
11   court need not “articulate why the circumstances of [the] case are exceptional” to dismiss
12   state-law claims pursuant to 28 U.S.C. section 1367(c)(1)-(3). San Pedro Hotel Co., Inc. v.
13   City of L.A., 159 F.3d 470, 478–79 (9th Cir. 1998) (citation omitted).
14          Here, the complaint states only one federal claim, for violation of the ADA, along
15   with three2 separate state law claims. As a result, while the ADA does not entitle a plaintiff
16   to recover damages, the complaint seeks various types of monetary damages, including
17   statutory damages, actual damages, and punitive damages. Meanwhile, the same injunctive
18   relief available under the ADA is also available under the Unruh Act. See Schutza v.
19   Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017) (noting that “[i]t is unclear what
20   advantage—other than avoiding state-imposed pleading requirements—Plaintiff gains by
21   being in federal court since his sole remedy under the ADA is injunctive relief, which is
22   also available under the Unruh Act.”). Thus, the state claims and the issues related thereto
23   substantially predominate over the ADA claim, which appears to be a secondary claim
24   included to justify filing the complaint in this Court, rather than a necessary (let alone
25
26
27   1
      United Mine Workers of Am. v. Gibbs, 383 U.S. 715 (1966).
     2
      The complaint includes “claims” for declaratory relief and injunctive relief, which upon closer inspection
28   are more forms of relief for the other claims than separate claims themselves.

                                                         2
                                                                                             19-CV-48-CAB-NLS
 1   predominant) claim in this lawsuit. See Rutherford v. Ara Lebanese Grill, No. 18-CV-
 2   01497-AJB-WVG, 2019 WL 1057919, at *3 (S.D. Cal. Mar. 6, 2019) (declining
 3   supplemental jurisdiction over Unruh Act claim because Unruh Act claim substantially
 4   predominated over ADA claim).
 5          In addition, the important interest of comity supports declining jurisdiction. See
 6   United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) (holding that comity is a factor
 7   to be considered before exercising supplemental jurisdiction). California has a strong
 8   interest in protecting its citizens and businesses from abusive litigation and also in
 9   preventing its own laws from being misused for unjust purposes. In 2012, in an attempt to
10   deter baseless claims and vexatious litigation, California adopted heightened pleading
11   requirements for disability discrimination lawsuits under the Unruh Act. See CAL. CIV.
12   PRO CODE § 425.503; SB 1186, Chapter 383 § 24 (Cal. 2012). Mr. Reyes has filed at least
13   ten disability discrimination cases in this court over the past year, and an online search of
14   cases filed by “Jaime Reyes” in San Diego County Superior Court reveals scores more
15   cases filed over the past five years. Accordingly, the need for California’s procedural
16   protections appears particularly acute.
17          Finally, “federal courts may properly take measures to discourage forum shopping.”
18   Rutherford v. Econolodge, No. 18CV1471-LAB (JMA), 2019 WL 950329, at *3 (S.D. Cal.
19   Feb. 27, 2019) (citing Hanna v. Plumer, 380 U.S. 460, 467–68 (1965)); Schutza v.
20   Cuddeback, 262 F. Supp. 3d at 1031 (holding that plaintiff who had filed numerous ADA
21   actions in federal court was engaging in forum shopping “to avoid California’s heightened
22   pleading requirements for disability discrimination claims.”). “[I]t would be improper to
23   allow Plaintiff to use the federal court system as a loophole to evade California’s pleading
24
25
     3
26     Under the Unruh Act a plaintiff alleging disability discrimination must include in his complaint: (1) an
     explanation of the specific access barrier or barriers encountered; (2) the way in which the barrier denied
27   the individual full and equal access, or in which it deterred the individual on each particular occasion. (3)
     the date/s when the claimant encountered the specific barriers. The section also contains additional
28   requirements for high-frequency litigants. CAL. CIV. PROC. CODE § 425.50.

                                                          3
                                                                                               19-CV-48-CAB-NLS
 1   requirements.” Rutherford v. Ara Lebanese Grill, 2019 WL 1057919, at *5. “Therefore,
 2   as a matter of comity, and in deference to California’s substantial interest in discouraging
 3   unverified disability discrimination claims, the Court declines supplemental jurisdiction
 4   over Plaintiff’s [state law claims].” Schutza v. Cuddleback, 262 F. Supp. 3d at 1031.
 5         In sum, because (1) Plaintiff’s state law claims predominate over his federal claim
 6   under the ADA, and (2) the interests of comity and discouraging forum shopping constitute
 7   exceptional circumstances, the Court sua sponte declines supplemental jurisdiction over
 8   claims two through six in the complaint. Claims two through six are DISMISSED
 9   WITHOUT PREJUDICE to refiling in state court.
10         It is SO ORDERED.
11   Dated: April 22, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                 19-CV-48-CAB-NLS
